Citation Nr: 1011796	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 11, 2003, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to July 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision 
issued by the RO.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for a TDIU rating by a 
rating decision issued in May 2003.  The only service 
connected disability at that time was his panic disorder, 
rated 50 percent disabling.

2.  A separate December 2006 rating action granted service 
connection for coronary artery disease (CAD), rated 60 
percent disabling and hypertension, rated 10 percent 
disabling both effective April 11, 2003.  The Veteran was 
subsequently found to be unemployable due to his disabilities 
as of that date.

3.  It is not shown, prior to April 11, 2003, that his 
service connected disabilities by themselves caused him to be 
unable to obtain or sustain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 11, 
2003, for the grant of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.157, 3.321, 3.343, 
3.400, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2003.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in a March 2006 letter sent to the 
Veteran.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.    The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Factual Background and Analysis

By rating decision of May 2007, the RO awarded the Veteran a 
TDIU rating as of April 11, 2003.  In a previous rating 
decision (December 2006), the RO granted service connection 
for CAD, 60 percent disabling and hypertension, 10 percent 
disabling; both ratings were effective April 2003.  The 
Veteran contends that he should be awarded such benefit as of 
1992, because that is when he suffered a heart attack which 
rendered him totally unemployable.  

Historically, the Veteran was awarded service connection for 
psychophysiological GI Reaction (10%) in an April 1965 rating 
decision.  In a November 1994 rating decision, the evaluation 
for the psychiatric disability was increased to 30 percent.  
The Veteran did not appeal that decision, and it became 
final.  In a January 2003 rating decision, the evaluation for 
the psychiatric disability was increased to 50 percent.  In 
February 2003, the Veteran submitted a notice of 
disagreement, contending, in effect, that he was totally 
disabled. 

Also of note is that effective October 1, 1992, the Veteran 
was awarded Social Security Administration disability 
benefits based on a finding that he had severe disability as 
a result of CAD, PTSD, dysthymic disorder with agoraphobia, 
and a dependent personality disorder. 

A VA psychiatric examination was performed in August 2002.  
Prior to that time, the Veteran's last VA psychiatric 
examination was performed in 1994.  During the interview, the 
Veteran related a history of his physical disabilities, 
including hypertension, coronary artery disease, probable 
diabetes mellitus, congestive heart failure, and status post 
myocardial infarction.  The Veteran was not service-connected 
for any of these disorders at the time of the examination.  
Following the evaluation, the examiner concluded that the 
Veteran suffered from severe occupational impairment and 
moderate to severe social impairment due to PTSD, panic 
disorder with agoraphobia, and dysthymia.  He did not, 
however, state that these psychiatric disorders caused the 
Veteran to be unemployable.

The Veteran first applied for a TDIU in April 2003; however, 
he was subsequently denied a TDIU rating in a May 2003 rating 
decision because his disability did not meet the schedular 
requirements and he was not found unable to secure or follow 
a substantial gainful occupation as a result of his service-
connected disability.  In this regard, the Board notes a 
total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

At the time of the May 2003 rating decision, the Veteran was 
service connected for panic disorder with agoraphobia and 
dysthymia with history of psychophysiological 
gastrointestinal reaction, rated 50 percent disabling.  

As noted, in a December 2006 rating decision, the RO granted 
service connection for CAD, 60 percent disabling and 
hypertension, 10 percent disabling; both effective April 11, 
2003.  Thus, the combined evaluation for the service-
connected disabilities was 80 percent, effective from April 
11, 2003.  As the Veteran's service-connected disabilities 
met the schedular requirements as of April 11, 2003, the TDIU 
rating was awarded as of that date.  

In this case, the Veteran's formal claim for TDIU benefits is 
shown to have been received on April 11, 2003.  The Board is 
aware of a February 2003 informal claim for TDIU, but as 
noted, there is no indication of the record that at that 
time, the service connected disabilities caused the Veteran 
to be unemployable or met the schedular requirements until 
April 11, 2003, the date of the claim which was later 
allowed.  There is no indication that he applied for a TDIU 
during any earlier period.  There is no legal basis for an 
earlier effective date.

The only way the Veteran could attempt to gain an earlier 
effective date - is to request a revision of a previous 
decision based on clear and unmistakable error (CUE).  See 
Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 
2002) ("a decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.").  That has neither been alleged nor 
otherwise developed for appellate review.  The Board has 
considered the Veteran's lay statements and assertions that 
he is entitled to an earlier effective date for the grant of 
a TDIU rating; however, in the absence of CUE, the evidence 
of record does not provide a basis for allowance and the 
claim must be denied.



ORDER

An effective date earlier than April 11, 2003, for the grant 
of a total rating based on individual unemployability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


